 

Case 1:20-cv-03556-GBD Document 48 Filed 08/17/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MICHAEL RAGLAND,

Plaintiff,
-against-

 

CITY OF NEW YORK, BRIAN WILKENS, JOHN :
OR JANE DOES 1-10, 20 Civ. 3556 (GBD)

Defendants.

GEORGE B. DANIELS, District Judge:
The status conference scheduled to occur on August 17, 2021 is hereby cancelled. Oral
argument on Defendants’ motion for summary judgment, (ECF No. 39), is set for October 5, 2021

at 11:00 a.m.

Dated: August 17, 2021
New York, New York

SO ORDERED.

Gearon, 4 Dapawtd
FORGES. DANIELS
ITED STATES DISTRICT JUDGE

 

 
